[Cite as State v. Lawson, 2022-Ohio-3332.]

                                   COURT OF APPEALS OF OHIO

                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                Plaintiff- Appellee,             :
                                                            No. 111288
                         v.                      :

PAMELA A. LAWSON,                                :

                Defendant-Appellant.             :




                                   JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: September 22, 2022


              Criminal Appeal from the Cuyahoga County Court of Common Pleas
                                  Case No. CR-15-592484-B


                                             Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Brandon A. Piteo and Kristen Hatcher,
                Assistant Prosecuting Attorneys, for appellee.

                Cullen Sweeney, Cuyahoga County Public Defender, and
                Jonathan Sidney, Assistant Public Defender, for
                appellant.
MICHELLE J. SHEEHAN, P.J.:

              Appellant-defendant Pamela Lawson filed a motion to withdraw her

guilty plea several years after her conviction for aggravated murder was affirmed by

this court. She claimed the guilty plea was not knowing, intelligent, and voluntary

because of her trial counsel’s defective performance during the plea proceeding. The

trial court found it lacked jurisdiction to entertain the motion. We agree and affirm

the trial court’s decision.

Background

              In 2015, Lawson was indicted for aggravated murder, murder,

felonious assault, and endangering children. Pursuant to a plea agreement, she

pleaded guilty to aggravated murder with a three-year firearm specification and

received a prison sentence of 33 years to life. On appeal, she raised a single

assignment of error challenging her sentence as being contrary to law. This court

affirmed the trial court’s judgment in State v. Lawson, 8th Dist. Cuyahoga No.

103699, 2016-Ohio-7607.

              As summarized by this court, the circumstances of the case involved

Lawson recruiting codefendant Lekev Spivey to kill Lawson’s former boyfriend, who

was shot by Spivey in the residence the victim shared with Lawson, her two

daughters, and the victim’s six-year-old disabled daughter, in the presence of all of

them.

              In 2016, Lawson filed a postconviction petition. She alleged that she

suffered bipolar disorder and past sexual abuse and, therefore, there should have
been a psychological examination regarding her mental illness issues in the plea

proceeding. She attached unsworn affidavits from several individuals regarding her

good character and past sexual abuse she suffered. The trial court denied the

petition, finding that Lawson failed to present new evidence to support her claims

and that, in any event, the claims were barred by res judicata. Lawson did not appeal

from the denial.

             In 2021, Lawson filed the instant motion to withdraw the guilty plea.

She attached to the motion only her own affidavit. She claimed her plea was not

knowing, intelligent, or voluntary due to trial counsel’s ineffective assistance. In the

affidavit, she stated that counsel provided her “bad advice,” did not communicate

with her about various aspects of the plea, and engaged in no negotiation on her

behalf; she also stated that she was diagnosed with bipolar disorder and PTSD in

2005 and had sought mental health help in 2011, and that a mental health evaluation

would have proved her state of mind at the time of the plea.

             The trial court denied Lawson’s motion to withdraw the guilty plea,

citing its lack of jurisdiction to consider the motion after the court of appeals

affirmed her conviction on direct appeal. Lawson raises a single assignment of error,

claiming that the trial court erred in holding that it lacked jurisdiction to consider

her motion to withdraw the guilty plea.

Law and Analysis

             We review a trial court’s decision on a motion to withdraw a guilty plea

for an abuse of discretion. State v. Romero, 156 Ohio St.3d 468, 2019-Ohio-1839,
129 N.E.3d 404, ¶ 13. Furthermore, when a defendant enters a guilty plea, he or she

generally waives all errors that may have occurred unless such errors have precluded

the defendant from entering a knowing, intelligent, and voluntary plea. See, e.g.,

State v. Wilson, 8th Dist. Cuyahoga No. 105876, 2018-Ohio-3666, ¶ 6.

             As Lawson acknowledges in her brief on appeal, this court has

consistently held that, pursuant to State ex rel. Special Prosecutors v. Judges, Court

of Common Pleas, 55 Ohio St.2d 94, 378 N.E.2d 162 (1978), a trial court has no

jurisdiction to entertain a defendant’s motion to withdraw the plea under

Crim.R. 32.1 after the appellate court affirms the defendant’s convictions. The

Supreme Court of Ohio held in that case that “Crim. R. 32.1 does not vest jurisdiction

in the trial court to maintain and determine a motion to withdraw the guilty plea

subsequent to an appeal and an affirmance by the appellate court.” Id. at 97.

             The holding of Special Prosecutors has been consistently applied by

this and other appellate courts. “[O]nce the convictions have been affirmed on

appeal, the trial court no longer may entertain a postsentence motion to withdraw a

guilty plea under Crim.R. 32.1.” State v. Jones, 8th Dist. Cuyahoga No. 110855,

2022-Ohio-1674, ¶ 16, citing State v. Hill, 1st Dist. Hamilton No. C-190337,

2020-Ohio-3271, ¶ 10; State v. Carter, 3d Dist. Allen No. 1-11-36, 2011-Ohio-6104,

¶ 11; State v. Caston, 6th Dist. Erie No. E-11-077, 2012-Ohio-5260, ¶ 10; State v.

Smith, 7th Dist. Mahoning No. 14 MA 65, 2015-Ohio-4809, ¶ 5; State v. Bains,

8th Dist. Cuyahoga No. 98845, 2013-Ohio-2530, ¶ 21; State v. Torres, 9th Dist.

Medina No. 19CA0076-M, 2020-Ohio-3691, ¶ 7; State v. Davic, 2021-Ohio-131,
166 N.E.3d 681, ¶ 16-22 (10th Dist.); and State v. Peters, 12th Dist. Clermont

No. CA2015-07-066, 2016-Ohio-5288, ¶ 8. See also State v. Darling, 8th Dist.

Cuyahoga No. 109439, 2021-Ohio-440; State v. Mitchell, 8th Dist. Cuyahoga

No. 109178, 2020-Ohio-3726, ¶ 7; and State v. Grant, 8th Dist. Cuyahoga

No. 107499, 2019-Ohio-796, ¶ 14.

               Lawson, however, asks this court to “clarify the present state of its

jurisprudence” on this issue in light of State v. Davis, 131 Ohio St.3d 1, 2011-Ohio-

5028, 959 N.E.2d 516, a death penalty case decided by the Supreme Court of Ohio

11 years ago. In that case, appellant filed a motion for a new trial under Crim.R. 33

based on newly discovered evidence, which consisted of the affidavit of a DNA expert

opining that the state’s DNA evidence was questionable. The court of appeals,

relying on Special Prosecutors, held that the trial court did not have jurisdiction to

entertain Davis’s motion for a new trial after his conviction had been affirmed on

appeal. The Supreme Court of Ohio disagreed, explaining that “Special Prosecutors

does not bar the trial court’s jurisdiction over posttrial motions permitted by the

Ohio Rules of Criminal Procedure.” It held that “a trial court retains jurisdiction to

decide a motion for a new trial based on newly discovered evidence when the specific

issue has not been decided upon direct appeal.” Id. at ¶ 37.

              In the wake of Davis, the appellate courts were confronted with the

question of whether Davis, which concerns a motion for new trial, could be applied

to a motion to withdraw a guilty plea. Several districts, including this district, found

the word “posttrial” significant and determined Davis only applied to a motion for
a new trial. See, e.g., State v. Panning, 3d Dist. Van Wert No. 15-15-11, 2016-Ohio-

3284; State v. Moon, 8th Dist. Cuyahoga No. 101972, 2015-Ohio-1550; State v.

Perry, 8th Dist. Cuyahoga No. 107596, 2019-Ohio-547; and State v. Crangle, 9th

Dist. Summit No. 25735, 2011-Ohio-5776.1

               Following the well-established case law precedents, therefore, we find

no abuse of discretion by the trial court in denying Lawson’s motion on the ground

that it lacked jurisdiction to consider her Crim.R. 32.1 motion after her conviction

had been affirmed on direct appeal. Citing State v. West, 2017-Ohio-5596, 93 N.E.3d

1221 (1st Dist.), where the First District applied Davis to a Crim.R. 32.1 motion,

Lawson asks us to change our jurisprudence on this issue.

               West involved highly unique circumstances. The appellant in that

case was convicted of sexual battery, and was also adjudicated as a sex offender,

which required him to register for ten years in Ohio. After his release from prison,

appellant relocated to Florida and learned that his sexual battery conviction

subjected him to a lifetime registration requirement in Florida. He then filed a

motion to withdraw the guilty plea, claiming his plea was not knowing because his

trial counsel failed to advise him of Florida’s lifetime sex-offender registration




1 Lawson acknowledges that this court held in Moon and Perry that a trial court lacks
jurisdiction to consider a defendant’s motion to withdraw a guilty plea under Crim.R. 32.1
after an appellate court has affirmed the defendant’s convictions on direct appeal. She
claims, however, that those cases are procedurally distinguishable because in those cases
the defendant had challenged the validity of the plea on direct appeal. In both cases,
however, this court found the trial court lacked jurisdiction without considering whether
the guilty-plea issue had been raised on direct appeal.
requirement even though counsel had known his intention to relocate to Florida

upon his release from prison.

               The First District addressed the trial court’s jurisdiction over

appellant’s motion to withdraw the guilty plea under these circumstances. Citing

Davis’s holding that “the lower court does have jurisdiction, when the issue

presented by the motion [for a new trial] could not have been raised in the direct

appeal because it depends for its resolution upon evidence outside the record in that

appeal,” id. at ¶ 10, the First District framed the issue on appeal as “whether, in the

wake of Davis, [131 Ohio St.3d 1, 2011-Ohio-5028, 959 N.E.2d 516,] a court has

jurisdiction to entertain a Crim.R. 32.1 motion to withdraw a guilty plea filed after

the conviction upon that plea has been affirmed on direct appeal, when the issue

presented by the motion could not have been raised on direct appeal.” (Emphasis

added.) West at ¶ 12. The trial court found the distinction between a “posttrial”

Crim.R. 33(A)(6) motion for a new trial and a “postsentence” Crim.R. 32.1 motion

to withdraw a guilty plea to be immaterial and answered the question in the

affirmative. The court stated that “we join those districts in holding that an appeal

court’s decision affirming a judgment of conviction does not deprive a lower court

of jurisdiction to entertain a Crim.R. 32.1 motion to withdraw a guilty plea, when the

issue presented by the motion could not have been raised on direct appeal.”

(Emphasis added.) Id. at ¶ 20. However, the court then found the trial court did not

abuse its discretion in denying the motion because appellant did not support his
claim with an affidavit or any evidence demonstrating his counsel had failed to

advise him concerning Florida’s sex-offender registration requirement.

               Appellant in West, 2017-Ohio-5596, 93 N.E.3d 1221, also raised a

claim of actual innocence in his motion to withdraw the guilty plea, attaching to his

motion an affidavit from the victim averring that appellant had never molested him.

The court construed the claim as alleging that the guilty plea was not voluntary

because appellant felt compelled to accept the plea agreement offering reduced

charges for fear that the victim would falsely testify against him at trial and he would

be convicted of more serious offenses. The First District determined that the trial

court abused its discretion in not holding a hearing to assess the claim.

               This case is distinguishable from West due to the unique

circumstances present in that case, where appellant could not have raised in his

direct appeal the issue of Florida’s stricter registration requirement or the claim of

actual innocence predicated on the victim’s recanting affidavit. Here, Lawson’s

claim that her plea was not knowing, voluntary, and intelligent due to counsel’s

allegedly defective performance during the plea proceeding could have been raised

in her direct appeal. As such, the instant case does not present an occasion for us to

consider whether to adopt the holding from West. The holding that once the

convictions have been affirmed on appeal, the trial court lacks jurisdiction to
entertain a motion to withdraw the guilty plea under Crim.R. 32.1 remains the

precedent of this district.2

                We note that, even if we were to apply Davis to a motion to withdraw

the guilty plea, for the trial court to exercise jurisdiction over such a motion, there

must be evidence that is “newly discovered” and “the specific issue has not been

decided upon direct appeal.” Davis, 131 Ohio St.3d 1, 2011-Ohio-5028, 959 N.E.2d

516, at ¶ 37. Here, Lawson did not submit any “newly discovered” evidence — she

only attached her own affidavit alleging counsel’s defective assistance, and her

failure to raise that issue on direct appeal is why the issue has not been decided upon




2 Lawson also cites State v. Staffrey, 7th Dist. Mahoning Nos. 10 MA 130 and 10 MA 131,
2011-Ohio-5760, and State v. Lauharn, 2d Dist. Miami No. 2011 CA 10, 2012-Ohio-1572.
In Staffrey, appellant claimed counsel provided erroneous information regarding the
sentence. The Seventh District cites Davis’s holding that “a trial court retains jurisdiction
to decide a motion for a new trial based on newly discovered evidence when the specific
issue has not been decided upon direct appeal” and stated that “merely because the
defendant appealed the conviction and the cause was affirmed on appeal, does not mean
that the trial court is necessarily deprived of jurisdiction over the Crim.R. 32.1 post-
sentence motion to withdraw a guilty plea.” Without any further analysis, the court then
determined that res judicata barred the claims raised on the motion to withdraw the guilty
plea because the claims could have been raised in appellant’s direct appeal.

Lauharn involves a different procedural posture. During the pendency of his direct
appeal, appellant filed a motion to withdraw his guilty plea claiming his trial counsel
provided erroneous advice about his sentence. The trial court denied the motion and
appellant filed a motion for reconsideration, alleging he was under the influence of certain
medications at the time of the plea and his counsel failed to report it to the trial court. The
Second District held that the trial court lacked jurisdiction to rule on the motions during
the pendency of the direct appeal. The court then noted in passing that, pursuant to Davis,
the trial court would have jurisdiction to address the motions after the direct appeal was
concluded. The Davis issue was neither analyzed nor dispositive in these cases, and we
decline to rely on them as guiding precedents.
direct appeal. Her failure cannot be a ground for granting the motion to withdraw

the guilty plea.

                Finally, we observe that even if, for argument’s sake, the trial court

had jurisdiction to entertain Lawson’s motion, her claim that her plea was not

knowing, intelligent, or voluntary due to counsel’s allegedly defective performance

could have been raised on direct appeal and is, therefore, barred by the principle of

res judicata.

                Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



__________________________________
MICHELLE J. SHEEHAN, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
EILEEN T. GALLAGHER, J., CONCUR